       Case 1:17-cv-00365-DAE Document 354 Filed 05/08/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION

UMG Recordings, Inc., et al.          §
                                      §
      Plaintiff,                      §     NO: AU:17-CV-00365-DAE
vs.                                   §
                                      §
Grande Communications Networks        §
LLC, et al.                           §
                                      §
      Defendant.

         ORDER RESETTING VIDEO CONFERENCE HEARING
      It is hereby ORDERED that the above entitled and numbered case is reset

for a VIDEO CONFERENCE HEARING regarding the pending Motion for

Reconsideration [dkt 348] before Senior U.S. District Judge David A. Ezra in

Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, on

Wednesday, June 17, 2020 at 09:00 AM.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas May 08, 2020.



                                          ______________________________
                                          DAVID A. EZRA
                                          SENIOR U.S. DISTRICT JUDGE
